810 F.2d 1007
Charlie Benson BOWEN, Petitioner-Appellee,v.Ralph KEMP, Warden Georgia Diagnostic and ClassificationCenter, Respondent-Appellant.
No. 84-8327.
United States Court of Appeals,Eleventh Circuit.
Jan. 28, 1987.

Susan V. Boleyn, William B. Hill, Jr., Asst. Attys. Gen., Atlanta, Ga., for respondent-appellant.
Paul H. Kehir, Snellville, Ga.  (Court-appointed), for petitioner-appellee.
On Appeal from the United States District Court for the Northern District of Georgia;  Harold L. Murphy, Judge.
Prior report:  11th Cir., 778 F.2d 623.
Before RONEY, Chief Judge, GODBOLD, TJOLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

ON SUA SPONTE RECONSIDERATION
BY THE COURT:

1
On the Court's own motion, a majority of the judges in active service having voted in favor of rehearing this appeal en banc,


2
IT IS ORDERED that the mandate issued on July 11, 1986, is RECALLED and that this case shall be heard by this court sitting en banc, with oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.


3
The previous panel's opinion and the order entered on December 2, 1985, denying rehearing and rehearing en banc are VACATED.